          Case 7:20-cr-00545-PMH Document 31 Filed 11/13/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                 v.                                                              20 Cr. 545 (PMH)

 Christopher Dennis, a/k/a “Ceez,”
 Giovanni Artilez, a/k/a “Gio,”
 Alberto Ayala, a/k/a “Berto,”
 Anthony Allen, a/k/a “Murda,” a/k/a
    “Flea ATG,”
 Marise Hamilton, a/k/a “Mouse,”
 Nicholas Ruggiero, and
 Roshawn Stewart, a/k/a “Mike Mike,”
    a/k/a “Buddha,”

                            Defendants.


       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       Disclosure Material. The Government has made and will make disclosure to the

defendants of documents, objects and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure

material may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case.
          Case 7:20-cr-00545-PMH Document 31 Filed 11/13/20 Page 2 of 4




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action.

       3. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       4. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       5. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any


                                                   2
            Case 7:20-cr-00545-PMH Document 31 Filed 11/13/20 Page 3 of 4




order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       6. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

       7. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _/s/ Derek Wikstrom___________                        Date: _11/11/2020____________
    Lindsey Keenan/Derek Wikstrom
    Assistant United States Attorneys


   _/s/ Frank O’Reilly/DW _______                         Date: _11/11/2020____________
   Frank O’Reilly, Esq.
   Counsel for Christopher Dennis


                                                 3
        Case 7:20-cr-00545-PMH Document 31 Filed 11/13/20 Page 4 of 4




   _/s/ Leo Aldridge/DW _______             Date: _11/11/2020____________
   Leo Aldridge, Esq.
   Counsel for Alberto Ayala


   _/s/ Daniel Hochheiser/DW______          Date: _11/11/2020____________
   Daniel Hochheiser, Esq.
   Counsel for Marise Hamilton


   _ /s/ David Bertan/DW _______            Date: _11/11/2020____________
   David Bertan, Esq.
   Counsel for Nicholas Ruggiero


   _/s/ Margaret Shalley/DW _______         Date: _11/11/2020____________
   Margaret Shalley, Esq.
   Counsel for Roshawn Stewart



SO ORDERED:

Dated: White Plains, New York

                13 2020
      November ____,

                                      ________________________________
                                      THE HONORABLE PHILIP M. HALPERN
                                      UNITED STATES DISTRICT JUDGE




                                      4
